Citation Nr: 1025807	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a right shoulder dislocation.

2.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a left shoulder dislocation.

3.  Entitlement to an initial compensable rating for residuals of 
salivary gland removal.

4.  Entitlement to an initial compensable rating for residuals of 
right hand 3rd digit dislocation.

5.  Whether service connected disability compensation should be 
withheld on account of the Veteran's receipt of separation pay. 





ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1997 to 
August 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from an August 2007 rating decision that was issued 
by the Regional Office (RO) in Roanoke, Virginia.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

With respect to his claims of entitlement to higher initial 
ratings for his right and left shoulder disabilities, the Board 
notes that the Veteran was afforded a VA contracted general 
medical examination that addressed these disabilities in July 
2007, approximately 3 years ago.  At that time, there was some 
tenderness of the shoulders and some pain on motion of the 
shoulder joints.  However, there was no objective showing of lack 
of endurance, weakness, fatigability, guarding movements, 
subluxation, or ankylosis.  Subsequent to the examination, the 
Veteran submitted written statements in which he indicated that 
he currently experiences recurrent dislocations of his shoulders, 
including an episode of right shoulder dislocation that occurred 
in December 2007.  The Veteran also indicated that he does have 
some limited motion of his arms.  

While the Veteran did not explicitly contend that his disability 
worsened since the July 2007 examination, his assertions of 
residual of his bilateral shoulder symptoms that were not shown 
upon prior examination implicitly indicate an increase in 
severity of such disorders.  Therefore, the Board finds that a 
new examination is necessary to determine the current severity of 
the Veteran's right and left shoulder disabilities.  See 
VAOGCPREC 11-95 (where a claimant asserts to the Board that there 
has been a further increase in the severity of his disability 
subsequent to the RO decision, the duty to assist may require 
that the Board remand the issue for additional evidentiary 
development, including a new examination).  More recent treatment 
records addressing these disabilities should also be obtained.

Similarly, with regard to the Veteran's third digit of his right 
hand, the Veteran contends that the joint is now enlarged and is 
unable to bend.  This was not shown on the July 2007 examination; 
at that time the Veteran had a normal range of motion of his 
finger.  Thus, as set forth above, the Veteran's statements may 
be construed as an assertion that his disability got worse since 
his VA examination.  Therefore, given the age of the examination, 
the Board finds that relevant treatment records and a new VA 
examination should be obtained.

The Veteran has further argued that the July 2007 VA contracted 
examination was inadequate to enable proper rating of the 
residuals of the removal of his salivary gland.  Pursuant to 38 
C.F.R. § 4.114, diagnostic code 7200, injuries to the mouth are 
rated based on disfigurement and impairment of the function of 
mastication.  While this was not noted upon at the VA 
examination, the Veteran contends that he does have a surgical 
scar on his neck.  Additionally, at the VA examination, the 
Veteran reported that his mastication ability was impaired by 
pain on occasion.  However, there is no indication that the 
Veteran was afforded a VA dental examination in order to 
determine whether any impairment of masticatory function in fact 
exists or the severity of any such impairment.  Additionally, the 
Veteran should be reexamined in order to determine whether he 
does, in fact, have a scar, and the dimensions of any scar 
present should be recorded.

Finally, with respect to the question of recoupment of severance 
pay, the claims file indicates that he Veteran filed a notice of 
disagreement concerning this issue, but that no statement of the 
case (SOC) was ever provided to him; therefore, this claim is 
remanded for the issuance of an SOC.  38 C.F.R. §§ 3.160(c), 
19.26 (2009). See also Marlinton v. West, 12 Vet. App. at 240-
241.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran 
and request that he identify all treatment 
that he received for his shoulders, the 
3rd digit of his right hand, and/or 
residuals of the excision of his salivary 
gland, since July 2007.  Based on the 
Veteran's response, all applicable VA and 
private treatment records should be 
obtained.  If records are identified but 
cannot be obtained this fact, along with 
the efforts that were made to obtain the 
records, should be clearly documented in 
the claims file.  The Veteran should be 
notified of VA's inability to obtain the 
documents in accordance with applicable 
regulations and procedures.

2.  The Veteran should then be scheduled 
for a VA orthopedic examination to 
determine the current severity of his 
right and left shoulder disorders and his 
disability of the right 3rd finger.  The 
claims file must be made available for 
review and the examiner must indicate that 
such a review occurred.  All of the 
examiner's findings should be clearly set 
forth in his or her report and any 
conclusions expressed should be supported 
by a complete rationale.

3.  The Veteran should also be scheduled 
for a VA dental examination.  The claims 
file must be made available for review and 
the examiner must indicate that such a 
review occurred.  The examiner should 
assess whether there is any current 
impairment of masticatory function and, if 
so, the degree thereof.  If any 
masticatory impairment is found, the 
examiner should indicate whether it is at 
least as likely as not (at least 50 
percent likely) that such impairment is 
related to the in-service salivary gland 
removal procedure.  The examiner is also 
requested to determine whether a visible 
surgical scar exists in the region of the 
Veteran's neck or jaw area and, if so, he 
should note the dimensions of the scar and 
state whether it is adherent or tender to 
palpation. All of the examiner's 
conclusions should be fully set forth in 
the report and should be accompanied by a 
clear rationale.  

4. After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain less than fully favorable to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
The claims should then be returned to the 
Board for appellate disposition.

5.  The Veteran should be issued an SOC 
with respect to his contention that his VA 
disability compensation payments should 
not be withheld in order to recoup his 
severance pay.  The Veteran should be 
notified that he must timely file a VA 
Form 9 in order to perfect his appeal.  
If, and only if, the Veteran perfects his 
appeal, then this claim should also be 
returned to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


